     Case 2:16-cv-01696-JAD-PAL Document 61 Filed 11/13/18 Page 1 of 2



 1 CLARK COUNTY SCHOOL DISTRICT
   OFFICE OF THE GENERAL COUNSEL
 2 S. SCOTT GREENBERG, ESQ.
   Nevada Bar No. 4622
 3 5100 W. Sahara Ave.
   Las Vegas, Nevada 89146
 4 (702) 799-5373
   Attorney for Defendant,
 5 CLARK COUNTY SCHOOL DISTRICT
 6                        UNITED STATES DISTRICT COURT
 7                              DISTRICT OF NEVADA
 8   JANE DOE, individually, and          CASE NO.:
 9   as parent and natural                2:16-cv-01696-JAD-PAL
     guardian for JOANN DOE, a
10   minor;

11                Plaintiff,              STIPULATION AND ORDER FOR
                                          DISMISSAL OF CLARK COUNTY SCHOOL
12   v.                                   DISTRICT WITH PREJUDICE

13   FAUSTO BARRAZA-BALCAZAR;
     CLARK COUNTY SCHOOL DISTRICT;                  ECF No. 61
14   DOES 1 through 20; ROE ,

15                     Defendant.

16
          COMES NOW, Plaintiff and Defendant Clark County School District
17
     (“District”), by and through their attorneys of record, and hereby
18
     stipulate and agree to the dismissal of the Clark County School
19
     District from this action, with prejudice, and each party to bear
20
     its own costs and attorney’s fees.       The parties agree that neither
21
     party is a prevailing party in this action and neither party will
22
     seek any attorney’s fees or costs pursuant to any rule, statute or
23
     . . .
24
     . . .
25
     . . .
26
     . . .
27
     . . .
28
     . . .
     Case 2:16-cv-01696-JAD-PAL Document 61 Filed 11/13/18 Page 2 of 2



 1 law, whether local, state or federal.
 2          DATED this 13th day of November, 2018.
 3
 4
 5 CLARK COUNTY SCHOOL DISTRICT                             LADAH LW FIRM
   Office of the General Counsel
 6
 7 By:       /s/ S. Scott Greenberg                         By:/s/ Joseph Chu
            S. SCOTT GREENBERG                                 JOSEPH C. CHU
 8          Nevada Bar No. 4622                                Nevada Bar No. 11082
            5100 W. Sahara Ave.                                517 S. Third Street
 9          Las Vegas, Nevada 89146                            Las Vegas, NV 89101
            (702) 799-5373                                     (702) 252-0055
10          Attorneys for Defendant                            Attorneys for Plaintiffs
            CCSD
11
12                                             ORDER

13
        Based on the parties' stipulation [ECF No. 61] and good cause appearing, IT IS HEREBY
14   ORDERED
     IT  IS SO that    all claims against Clark County School District in this action are
                   ORDERED:
     DISMISSED with prejudice, each side to bear its own fees and costs. Plaintiff must file a
15   motion for default judgment or to dismiss the claims against remaining defaulted defendant
     Fausto Barraza-Balcazar within 20 days.
16   Date:
                                                    U.S. DISTRICT COURT JUDGE
17      Plaintiff's obligation to provide the court with proof of establishment of a blocked trust
     account containing the net settlement proceeds by November 15, 2018, as directed by
18
     Magistrate Judge Leen's October 16, 2018, order survives this dismissal and remains in effect.
19
20                                            _________________________________
                                                     _____
                                                        _ _______________
                                                                       _ __
                                                                          _ __
                                                     stri
                                                       riict
                                                          ct JJu
                                              U.S. District    udge Jenn
                                                              Judge   n iffer
                                                                           e A
                                                                    Jennifer  A. Dorsey
21
                                              Dated: N
                                                     November  b 14
                                                                  14, 20018
                                                                       2018
22
23
24
25
26
27
28

                                                   -2-
